 



Exhibit 10.27
Execution copy
FIRST AMENDED AND RESTATED
HSBC REFUND ANTICIPATION LOAN
AND IMA
PARTICIPATION AGREEMENT
NOTE: CERTAIN MATERIAL HAS BEEN OMMITTED FROM THIS AGREEMENT PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2. THE LOCATIONS OF THESE
OMISSIONS ARE INDICATED THROUGHOUT THE AGREEMENT BY THE FOLLOWING MARKINGS:
[***].
Dated as of November 13, 2006

 



--------------------------------------------------------------------------------



 



Table of Contents

                              Page(s) ARTICLE I   DEFINITIONS     2  
 
               
 
  Section 1.1.   Definitions     2  
 
  Section 1.2.   Rules of Construction     2  
 
  Section 1.3.   Corporate Reorganizations     2  
 
  Section 1.4.   Funding for Purchases of Participation Interests in HSBC RALs
and HSBC IMAs     3  
 
                ARTICLE II   REPRESENTATIONS AND WARRANTIES OF HSBC BANK
AND HSBC TFS     4  
 
               
 
  Section 2.1.   Representations Incorporated by Reference     4  
 
  Section 2.2.   Representations and Warranties of HSBC Bank and HSBC TFS     4
 
 
  Section 2.3.   Representations and Warranties of HSBC TFS Relating to
Participated HSBC RALs and Participated HSBC IMAs     4  
 
                ARTICLE III   REPRESENTATIONS AND WARRANTIES OF BFC     5  
 
               
 
  Section 3.1.   Representations Incorporated by Reference     5  
 
                ARTICLE IV   PURCHASE AND SALE OF PARTICIPATION INTERESTS     5
 
 
               
 
  Section 4.1.   Purchase and Sale of Participation Interests in HSBC RALs and
HSBC IMAs     5  
 
  Section 4.2.   Purchase Price     6  
 
  Section 4.3.   Payment     6  
 
  Section 4.4.   Right to Exclude Certain RALs and IMAs     6  
 
  Section 4.5.   Certain Rights of HSBC TFS     7  
 
  Section 4.6.   Information to be Furnished by HSBC TFS to BFC     7  
 
  Section 4.7.   True Sale and Nonconsolidation Opinions     7  
 
  Section 4.8.   Right of BFC to Sell Participation Rights     8  
 
                ARTICLE V   SERVICING OF PARTICIPATED HSBC RALS AND HSBC IMAS  
  9  
 
               
 
  Section 5.1.   Servicing Agreement     9  
 
                ARTICLE VI   REPURCHASE OF PARTICIPATION INTERESTS     9  
 
               
 
  Section 6.1.   Repurchase Events     9  
 
  Section 6.2.   Repurchase Remedy     10  

i



--------------------------------------------------------------------------------



 



Table of Contents (cont’d)

                              Page(s)
 
  Section 6.3.   Procedures for Repurchase     10  
 
  Section 6.4.   Impairment     10  
 
                ARTICLE VII   TERM AND TERMINATION     10  
 
               
 
  Section 7.1.   Term     10  
 
  Section 7.2.   Termination     11  
 
  Section 7.3.   Effect of Termination     11  
 
                ARTICLE VIII   DEFAULT OF HSBC BANK AND HSBC TFS AND REMEDIES OF
BFC     11  
 
               
 
  Section 8.1.   HSBC TFS Events of Default     11  
 
  Section 8.2.   Remedies     12  
 
  Section 8.3.   Default Rate     12  
 
  Section 8.4.   Waiver     12  
 
                ARTICLE IX   DEFAULT OF BFC AND REMEDIES OF HSBC TFS     12  
 
               
 
  Section 9.1.   BFC Events of Default     12  
 
  Section 9.2.   Remedies     13  
 
  Section 9.3.   Default Rate     13  
 
  Section 9.4.   Waiver     13  
 
                ARTICLE X   MISCELLANEOUS     13  
 
               
 
  Section 10.1.   Independent Evaluation     13  
 
  Section 10.2.   Survival     13  
 
  Section 10.3.   No Waivers; Remedies Cumulative     14  
 
  Section 10.4.   Notices     14  
 
  Section 10.5.   Severability     14  
 
  Section 10.6.   Amendments and Waivers     14  
 
  Section 10.7.   Successors and Assigns     14  
 
  Section 10.8.   Headings     14  
 
  Section 10.9.   Alternative Dispute Resolution     14  
 
  Section 10.10.   Governing Law; Submission To Jurisdiction     15  
 
  Section 10.11.   Waiver of Jury Trial     15  
 
  Section 10.12.   Counterparts     15  
 
  Section 10.13.   Entire Agreement     15  
 
  Section 10.14.   Reinstatement     15  
 
  Section 10.15.   Advice of Counsel     16  
 
  Section 10.16.   No Strict Construction     16  
 
  Section 10.17.   Conflict of Terms     16  
 
  Section 10.18.   Further Execution     16  

ii



--------------------------------------------------------------------------------



 



Table of Contents (cont’d)

                              Page(s)
 
  Section 10.19.   Expenses     16  
 
  Section 10.20.   No Implied Relationship     16  
 
  Section 10.21.   No Third Party Beneficiaries     17  
 
  Section 10.22.   Limitation of Scope of Representations and Warranties and
Other Disclosures     17  

iii



--------------------------------------------------------------------------------



 



FIRST AMENDED AND RESTATED
HSBC REFUND ANTICIPATION LOAN AND IMA
PARTICIPATION AGREEMENT
     This First Amended and Restated HSBC Refund Anticipation Loan and IMA
Participation Agreement (this “First A&R Participation Agreement”), dated as of
November 13, 2006, is made by and among the following parties:
Block Financial Corporation, a Delaware corporation (“BFC”);
HSBC Bank USA, National Association, a national banking association (“HSBC NA”);
HSBC Trust Company (Delaware), National Association (“HSBC Trust”); and
HSBC Taxpayer Financial Services, Inc., a Delaware corporation (“HSBC TFS”).
RECITALS
     A. HSBC Bank and HSBC Trust offer banking products and services, including
HSBC RALs and HSBC IMAs offered through Block Offices and the Block Digital
Channel.
     B. HSBC TFS purchases participation interests in HSBC RALs and HSBC IMAs
originated by HSBC Bank and HSBC Trust.
     C. BFC offers financial products and services to individuals and business
entities, and purchases loans and participation interests in loans originated by
third party lenders.
     D. HSBC Bank, HTMAC, HSBC TFS and certain of their Affiliates and certain
Affiliates of BFC entered into the HSBC Retail Settlement Products Distribution
Agreement, dated as of September 23, 2005 (the “Original Retail Distribution
Agreement”), which was subsequently amended by the Joinder and First Amendment
to Program Contracts, dated as of November 10, 2006 (the “First Amendment”),
pursuant to which, inter alia, HSBC Trust was added and HTMAC was removed to
reflect the replacement of HTMAC by HSBC TFS as a party to the Program
Contracts, and which was further amended by the Second Amendment to Program
Contracts, dated the date hereof (the “Second Amendment”), pursuant to which,
inter alia, IMAs were added as a type of Settlement Product offered to Clients
(the Original Retail Distribution Agreement, as amended by the First Amendment
and the Second Amendment, the “Retail Distribution Agreement”).
     E. HSBC Bank, HTMAC, HSBC TFS and BFC entered into the HSBC Settlement
Products Servicing Agreement, dated as of September 23, 2005 (the “Original
Servicing Agreement”), to set forth the terms and conditions pursuant to which
HSBC TFS would service, administer and collect HSBC Settlement Products
originated by HSBC Bank, which was subsequently amended by the First Amendment,
pursuant to which, inter alia, HSBC Trust was added as a party thereto, HTMAC
was removed as a party thereto, and HSBC TFS replaced HTMAC as a party thereto,
and which was further amended and restated pursuant to the First Amended and
Restated HSBC Settlement Products Servicing Agreement, dated the date hereof
(the “First A&R Servicing Agreement”), to provide for, inter alia, the
servicing, administration

 



--------------------------------------------------------------------------------



 



and collection of IMAs (the Original Servicing Agreement, as amended by the
First Amendment and the First A&R Servicing Agreement, the “Servicing
Agreement”).
     F. HSBC Bank, HTMAC, HSBC TFS and BFC entered into the HSBC Refund
Anticipation Loan Participation Agreement, dated September 23, 2005 (the
“Original Participation Agreement”), to set forth the terms and conditions of
HTMAC’s sales to BFC, and BFC’s purchases from HTMAC, of Participation Interests
in certain HSBC RALs originated by HSBC Bank, as amended by the First Amendment,
pursuant to which, inter alia, HSBC Trust was added, HTMAC was removed and HSBC
TFS replaced HTMAC as a party thereto.
     G. HSBC Bank, HSBC Trust, HSBC TFS and BFC now desire to enter into this
First A&R Participation Agreement to amend and restate the Original
Participation Agreement, as amended by the First Amendment, to reflect the
addition of IMAs as a type of Settlement Product in which BFC desires to
purchase, and HSBC TFS desires to sell, participation interests (the Original
Participation Agreement, as amended by the First Amendment and this First A&R
Participation Agreement, the “Participation Agreement”).
AGREEMENT
     ACCORDINGLY, the parties to this First A&R Participation Agreement hereby
agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1. Definitions. For all purposes of this First A&R Participation
Agreement, except as otherwise expressly provided herein or unless the context
otherwise requires, capitalized terms not otherwise defined herein shall have
the meanings assigned to such terms in the Appendix of Defined Terms and Rules
of Construction attached to the Original Retail Distribution Agreement as
Appendix A, as amended pursuant to the First Amendment, and as further amended
pursuant to the Second Amendment (as amended, the “Appendix of Defined Terms and
Rules of Construction”), which is hereby incorporated by reference herein. All
other capitalized terms used herein shall have the meanings specified herein. In
the event that any definition specified in this First A&R Participation
Agreement for any capitalized term is inconsistent with the definition specified
for such term in the Appendix of Defined Terms and Rules of Construction, the
definition in the Appendix of Defined Terms and Rules of Construction shall
govern.
     Section 1.2. Rules of Construction. For all purposes of this First A&R
Participation Agreement, unless the context otherwise requires, the rules of
construction set forth in the Appendix of Defined Terms and Rules of
Construction shall be applicable to this First A&R Participation Agreement.
     Section 1.3. Corporate Reorganizations.
          (a) The Block Companies may assign their rights and obligations under
this Participation Agreement to one or more Subsidiaries of H&R Block without
the consent of the HSBC Companies if (i) such assignment is desirable in
connection with a reorganization of the

2



--------------------------------------------------------------------------------



 



business operations of H&R Block’s Subsidiaries, (ii) such contemplated
assignment will not materially adversely affect any right or obligation of any
HSBC Company under this Participation Agreement, and (iii) the contemplated
assignee (A) is a wholly owned (direct or indirect) Subsidiary of H&R Block and
(B) has the operational and financial capacity to meet all obligations of the
assigning Block Company under this Participation Agreement contemplated to be
assigned to it (a “Permitted Block Assignment”). The assigning Block Companies
shall provide each of the HSBC Companies at least sixty (60) days prior written
notice of any contemplated Permitted Block Assignment. The parties hereto agree
to amend this Participation Agreement to the extent necessary to reflect such
Permitted Block Assignment.
          (b) The HSBC Companies may assign their rights and obligations under
this Participation Agreement to one or more Subsidiaries of HSBC North American
Holdings, Inc. without the consent of the Block Companies if (i) such assignment
is desirable in connection with a reorganization of the business operations of
HSBC North American Holdings, Inc.’s Subsidiaries, (ii) such contemplated
assignment will not materially adversely affect any right or obligation of any
Block Company under this Participation Agreement, and (iii) the contemplated
assignee (A) is a wholly owned (direct or indirect) Subsidiary of HSBC North
American Holdings, Inc., (B) only with respect to any assignment by HSBC Bank or
HSBC Trust under this Section 1.3(b), is a national bank or federal savings
association and (C) has the operational and financial capacity to meet all
obligations of the assigning HSBC Company under this Participation Agreement
contemplated to be assigned to it (a “Permitted HSBC Assignment”). The assigning
HSBC Companies shall provide each of the Block Companies at least sixty
(60) days prior written notice of any contemplated Permitted HSBC Assignment.
The parties hereto agree to amend this Participation Agreement to the extent
necessary to reflect such Permitted HSBC Assignment.
     Section 1.4. Funding for Purchases of Participation Interests in HSBC RALs.
          (a) HSBC TFS shall use its best efforts to obtain board of directors’
and all other required approvals of one of its Affiliates, or of a third party
lender, on or before July 1, 2006, to furnish a commitment to BFC for funding of
the purchase of Participation Interests in HSBC RALs pursuant to this
Participation Agreement; provided, that BFC timely furnishes such information as
is reasonably requested by such lender, such funding to be provided to BFC at an
interest rate [***] . BFC shall provide a preliminary written notice to HSBC TFS
no later than September 1st of the year preceding each Tax Period during the
Term requesting funding for the purchase of Participation Interests during the
next Tax Period, which preliminary request shall be confirmed by BFC pursuant to
a final written notice to HSBC TFS to be delivered no later than October 1st of
such year preceding such Tax Period.
          (b) Each Affiliate of HSBC TFS or third party lender, as applicable,
and BFC shall pay their own legal fees and expenses to document the funding
arrangements described in this Section 1.4.

3



--------------------------------------------------------------------------------



 



ARTICLE II
REPRESENTATIONS AND WARRANTIES OF HSBC BANK, HSBC TRUST AND HSBC TFS
     Section 2.1. Representations Incorporated by Reference. HSBC Bank, HSBC
Trust and HSBC TFS each represent and warrant, with respect to itself only, to
BFC that each representation and warranty made by it in Article IV of the Retail
Distribution Agreement is true and correct, each and all of which are made as of
the date hereof and (except the representations and warranties in Section 4.6 of
the Retail Distribution Agreement) as of each day during the term of this
Participation Agreement.
     Section 2.2. Representations and Warranties of HSBC Bank, HSBC Trust and
HSBC TFS. HSBC Bank, HSBC Trust and HSBC TFS hereby represent and warrant to
BFC, as of each Closing Date (prior to a purchase of BFC of a participation
interest hereunder), that HSBC Bank and HSBC Trust each has sold and HSBC TFS
has purchased a one hundred percent (100%) participation interest in all of HSBC
Bank’s and HSBC Trust’s respective right, title and interest in and to each HSBC
RAL and HSBC IMA, free and clear of any Lien of any Person claiming under or
through HSBC Bank, HSBC Trust or any of its Affiliates.
     Section 2.3. Representations and Warranties of HSBC TFS Relating to
Participated HSBC RALs and HSBC IMAs. HSBC TFS hereby represents and warrants to
BFC, as of each Closing Date:
          (a) Eligible RALs and Eligible HSBC IMAs. Each Participated HSBC RAL
is an Eligible RAL, and each Participated HSBC IMA is an Eligible IMA.
          (b) Sale and Ownership; Title. Each conveyance of a Participation
Interest by HSBC TFS to BFC on such Closing Date constitutes either (i) a valid
sale, transfer, assignment, set over and conveyance to BFC of all right, title
and interest of HSBC TFS in and to such Participation Interest, free and clear
of any Lien of any Person claiming through or under HSBC TFS or any of its
Affiliates, or (ii) if it is ultimately determined by a court of competent
jurisdiction that a sale of a Participation Interest from HSBC TFS to BFC did
not occur, then such conveyance constitutes a grant of a security interest (as
defined in the UCC as in effect in the applicable state) by HSBC TFS to BFC in
each Participation Interest purportedly conveyed and this Participation
Agreement constitutes a security agreement with respect thereto. On each Closing
Date, immediately prior to any such sale of (or grant of a security interest in)
a Participation Interest, HSBC TFS will be the sole legal and beneficial owner
of, and will have marketable title to, the Participation Interest, free and
clear of any Lien (other than the interests of BFC contemplated by this
Participation Agreement). Neither HSBC TFS nor any Person claiming through or
under HSBC TFS or any of its Affiliates shall have any claim to or interest in
such Participation Interest, except for any interest of HSBC TFS therein as a
“debtor” (specifically, as seller of payment intangibles) for purposes of
Article 9 of the UCC.

4



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BFC
     Section 3.1. Representations Incorporated by Reference. BFC hereby
represents and warrants to HSBC TFS that each representation and warranty made
by BFC in Article III of the Retail Distribution Agreement is true and correct,
each and all of which are made as of the date hereof and (except the
representations and warranties in Section 3.6 of the Retail Distribution
Agreement) as of each day during the term of this Participation Agreement.
ARTICLE IV
PURCHASE AND SALE OF PARTICIPATION INTERESTS
     Section 4.1. Purchase and Sale of Participation Interests in HSBC RALs and
HSBC IMAs.
          (a) Purchase and Sale of Participation Interests. Except as otherwise
provided herein, HSBC TFS shall sell to BFC, and BFC shall purchase from HSBC
TFS, a Participation Interest in each HSBC RAL and HSBC IMA originated pursuant
to any Distribution Agreement. Each such Participation Interest shall be
purchased by BFC on the first Business Day following the Business Day on which
the Disbursement Check for such HSBC RAL or HSBC IMA has been presented to HSBC
Bank or HSBC Trust, as the case may be, for payment or Electronic Disbursement
for such HSBC RAL or HSBC IMA, has been made by HSBC Bank or HSBC Trust, as the
case may be. HSBC TFS shall convey each Participation Interest to BFC upon BFC’s
payment to HSBC TFS of the Purchase Price with respect to each such
Participation Interest as set forth in Section 4.3. If and to the extent that
any conveyance of a Participation Interest is not deemed a sale of a
Participation Interest, (i) HSBC TFS hereby grants to BFC a security interest in
each Participation Interest that was purportedly conveyed, (ii) this
Participation Agreement shall constitute a security agreement with respect to
such Participation Interest under applicable Law and (iii) HSBC TFS authorizes
the filing of such financing and continuation statements with respect to
Participation Interests hereafter created or arising. Except for the
representations and warranties expressly made by HSBC TFS in this Participation
Agreement, Participation Interests (and the acquisition thereof by BFC) shall be
without recourse to HSBC TFS.
          (b) Applicable Percentage. The Applicable Percentage for each
Calculation Period during the term of this Participation Agreement shall be
49.999999%; provided, however, that (i) BFC may elect to reduce the Applicable
Percentage to zero (0) for a particular Calculation Period, by giving notice of
BFC’s election to HSBC TFS on or before September 1 immediately prior to such
Calculation Period; (ii) BFC may elect to reduce the Applicable Percentage to
zero (0) for any applicable Calculation Period (or any remaining portion
thereof) from and after January 30 of such Calculation Period, by giving notice
of BFC’s election to HSBC TFS on or before January 20 of such Calculation Period
for which the election is applicable; and (iii) BFC may elect to reduce the
Applicable Percentage to zero (0) at any time if BFC has exceeded its internal
funding limit, by giving notice thereof as soon as practicable, but no later
than 8:30 a.m., New York time, on the date of the reduction of the Applicable
Percentage to zero (0), it being understood that the reduction of the Applicable
Percentage to

5



--------------------------------------------------------------------------------



 



zero (0) shall only be in effect during the periods of time BFC has exceeded its
internal funding limit.
     Section 4.2. Purchase Price. The Purchase Price for each Participation
Interest on each Closing Date shall be equal to the product of (a) the
Applicable Percentage on such Closing Date, multiplied by (b) the Principal
Amount minus (1) in the case of an HSBC RAL, the RAL Fees and the Refund Account
Fees of the HSBC RAL, or (2) in the case of an HSBC IMA, the IMA Fees, in which
a Participation Interest is being purchased.
     Section 4.3. Payment. Each Business Day, not later than 8:30 a.m., New York
time, HSBC TFS shall provide to BFC a list of the number and amount of
Disbursement Checks presented to HSBC Bank or HSBC Trust for payment and
Electronic Disbursements made by HSBC Bank and HSBC Trust for HSBC RALs and HSBC
IMAs on the previous Business Day (excluding those Disbursement Checks and
Electronic Disbursements related to any HSBC RALs and HSBC IMAs excluded
pursuant to Section 4.4), together with the aggregate Purchase Price for the
Participation Interests corresponding to such HSBC RALs and HSBC IMAs. BFC shall
pay to HSBC TFS the full amount of such Purchase Price not later than 4:30 p.m.,
New York time, on the Business Day on which such notice is received. Such
payment shall be made via wire transfer to such domestic account designated by
HSBC TFS by notice to BFC from time to time, in United States dollars.
     Section 4.4. Right to Exclude Certain HSBC RALs and HSBC IMAs.
          (a) BFC may in its reasonable discretion elect not to purchase
Participation Interests in any group or groups of HSBC RALs and HSBC IMAs, for
any remaining portion of a Calculation Period and/or for any future Calculation
Periods, for any of the following reasons: (i) to comply with applicable Laws on
advice of BFC’s counsel; (ii) to comply with a court order or a cease and desist
order; (iii) to comply with an agreement with any federal or state regulatory
authority; or (iv) any combination of the foregoing reasons.
          (b) HSBC TFS or HSBC Bank or HSBC Trust may in its reasonable
discretion elect not to sell Participation Interests in any group or groups of
HSBC RALs and HSBC IMAs, for any remaining portion of a Calculation Period
and/or for any future Calculation Periods, for any of the following reasons:
(i) to comply with applicable Laws; (ii) to comply with a court order or a cease
and desist order; (iii) to comply with an agreement with any federal or state
regulatory authority; or (iv) any combination of the foregoing reasons. Upon any
such election, the parties shall negotiate in good faith to promptly amend this
Participation Agreement to the extent necessary to achieve economic results for
BFC that are comparable to the economic results that BFC would have achieved had
such election not been made.
          (c) Either BFC or HSBC TFS shall make such elections to exclude
certain RALs and HSBC IMAs by giving notice of such election to the other party,
which notice shall specify the group or groups of HSBC RALs and HSBC IMAs that
the notifying party elects to exclude, the reason for such exclusion and the
remaining portion of a Calculation Period or future Calculation Periods with
respect to which such RALs and HSBC IMAs shall be excluded, which election shall
become effective ten (10) days after the giving of such notice.

6



--------------------------------------------------------------------------------



 



     Section 4.5. Certain Rights of HSBC TFS. The following obligations of BFC
under this Section 4.5 shall survive any termination of the obligations of HSBC
TFS to sell, and the obligations of BFC to purchase, Participation Interests in
HSBC RALs and HSBC IMAs pursuant to Section 4.1 and all other events and
conditions whatever:
          (a) Reimbursement. If, at any time, HSBC TFS is required to return or
pay over any payment received by, or application of funds made by, HSBC TFS on
account of any Participated HSBC RAL or Participated HSBC IMA, BFC, promptly
upon notice from HSBC TFS, shall pay to HSBC TFS an amount equal to the
Applicable Percentage of the amount (net of related Defaulted RAL/IMA Collection
Fees (as that term is defined in the Servicing Agreement), as the case may be,
retained by the Servicer pursuant to the Servicing Agreement) so returned or
paid over, together with the Applicable Percentage of any interest or penalties
payable with respect to such Participated HSBC RAL or HSBC IMA, as the case may
be.
          (b) Payover. If BFC receives any payment for any HSBC RAL or HSBC IMA,
BFC shall deliver such payment to the Servicer for deposit into the applicable
Deposit Account and, where applicable, allocation to the IMA Collection Ledger
as provided in Section 3.2 of the Servicing Agreement.
     Section 4.6. Information to be Furnished by HSBC TFS to BFC. HSBC TFS shall
provide to BFC, as of January 31, April 30, July 31, and October 31 of each year
during the Term, a listing by Calculation Period of the Principal Amounts and
other amounts owing on all unpaid Participated HSBC RALs and Participated HSBC
IMAs, unique customer identifiers related thereto, type of Settlement Product
including, if applicable, type of HSBC RAL, EIC indicator and any other
information related thereto mutually agreeable to the parties, such information
to be provided within five (5) Business Days after such dates. BFC shall not use
such information for any purpose other than asset verification and trend
analysis and agrees to hold such information in confidence and not to disclose
such information to any party other than its accountants and its legal counsel,
subject to the terms and conditions of Section 16.1 of the Retail Distribution
Agreement.
     Section 4.7. True Sale and Nonconsolidation Opinions. Upon BFC’s request,
HSBC TFS agrees to use commercially reasonable efforts to obtain for BFC (a) a
“true sale” opinion of counsel to HSBC TFS with respect to the sale by HSBC TFS
and the purchase by BFC or its Affiliates of the Participation Interests in the
HSBC RALs and HSBC IMAs, and (b) a “nonconsolidation” opinion of counsel to HSBC
TFS with respect to HSBC TFS and any other Affiliate of HSBC TFS that owns the
Participation Interests prior to such sale and purchase, in both cases in form
and substance typically employed in off-balance sheet financing or sale
transactions generally; provided, however, that in connection with such efforts
(A) HSBC TFS shall not be obligated to restructure the terms of any Program
Contract in any way that will have a Material Adverse Effect upon the economic
interests of HSBC TFS or its Affiliates, and (B) the failure of HSBC TFS to
obtain such opinions (after making commercially reasonable efforts to do so)
shall not constitute a breach of any of HSBC TFS’s obligations under this
Participation Agreement and shall in no event give rise to any liability on the
part of HSBC TFS or any of its Affiliates. With respect to such opinions for a
particular Calculation Period, (i) BFC shall request such opinions as soon as
reasonably possible during the immediately preceding calendar year, and in any
event, no later than September 1st of such preceding calendar year absent major

7



--------------------------------------------------------------------------------



 



structural changes to the terms of any Program Contract made or proposed by HSBC
TFS or its Affiliates, (ii) BFC shall identify the entity, if any, with whom it
intends to effectuate any financing or sale transaction, and the proposed
structure of such financing or sale transaction, as soon as reasonably possible
during the immediately preceding calendar year, and in any event, no later than
September 1st of such preceding calendar year absent major structural changes to
the terms of any Program Contract made or proposed by HSBC TFS or its
Affiliates, and (iii) BFC, HSBC TFS and its Affiliates shall cooperate and use
commercially reasonable efforts to complete all changes to the terms of all
Program Contracts, if any, and the legal documents and agreements reflecting
such changes, if any, as soon as reasonably possible during the immediately
preceding calendar year, and in any event no later than October 15th of such
preceding calendar year absent major structural changes to any such agreement
made or proposed by BFC or HSBC TFS or its Affiliates. BFC shall be solely
responsible for all legal fees of the parties associated with any opinion
undertaken pursuant to this Section 4.7. In connection with any request by BFC
for an opinion pursuant to this Section 4.7 for a particular Calculation Period,
HSBC TFS shall, upon reasonable request by BFC, provide to BFC copies of all
material operative agreements executed by HSBC TFS or its Affiliates relating to
the origination of HSBC RALs and HSBC IMAs by the Originator, or the sale and
servicing of HSBC TFS’s retained interests in the HSBC RALs and HSBC IMAs, for
such Calculation Period, as well as all material operative agreements executed
by HSBC TFS or its Affiliates relating to the financing or sale of such retained
interests for such Calculation Period, in each case only to the extent (y) such
agreements are reasonably necessary to be reviewed by BFC in connection with the
opinions contemplated by this Section 4.7, and (z) the terms of such agreements
permit disclosure to third parties; provided, however, that HSBC TFS shall not
add any provision to any such agreement that unreasonably prohibits disclosure
to BFC, its accountants or counsel engaged in connection with the issuance of
any opinion pursuant to this Section 4.7, or the entity, if any, engaged by BFC
to effectuate any financing or sale transaction. BFC hereby agrees to hold all
such agreements in strict confidence and not to provide any copies or disclose
any terms therein to any party other than its accountants, its counsel and the
entity, if any, with whom BFC proposes to effectuate any financing or sale
transaction, subject to the terms and provisions of Section 16.1 of the Retail
Distribution Agreement (provided that references therein to any Program Contract
shall be deemed to be references to such material operative agreements for
purposes of this sentence); provided, however, that, notwithstanding any other
provision in this Participation Agreement, if such entity or an Affiliate of
such entity is deemed by HSBC TFS to be a competitor of HSBC TFS in the making
or servicing of RALs or IMAs, then the disclosure of such agreements to such
entity may be restricted by HSBC TFS to the extent deemed necessary by HSBC TFS,
in its sole discretion, to protect its business interests and trade secrets.
     Section 4.8. Right of BFC to Sell Participation Rights. If BFC has elected
not to purchase a Participation Interest as to any Calculation Period, BFC shall
have the right to sell, assign and transfer its rights to purchase Participation
Interests as to such Calculation Period without the consent of HSBC TFS if
(a) such contemplated sale and assignment will not materially adversely affect
any right or obligation of HSBC TFS under this Participation Agreement, and (b)
the contemplated purchasers and assignees (i) have the operational and financial
capacity to meet all obligations of BFC under this Participation Agreement
contemplated to be assigned to them and (ii) are not, and will not become upon
effectiveness of such contemplated purchase and assignment, subject to any Law
or consent that could reasonable

8



--------------------------------------------------------------------------------



 



be deemed to require any Governmental Approval or third-party consent, that has
not been obtained, to carry out any of the obligations contemplated to be
purchased and assigned to them. BFC shall provide HSBC TFS at least five
(5) Business Days prior notice of any contemplated sale and assignment, which
notice shall specify the portion of BFC’s rights to purchase Participation
Interests which it proposes to sell, the Person or Persons to whom it proposes
to sell such rights, the price and the terms and conditions of the proposed sale
of such rights contained in any bona fide offer to purchase such rights (the
“Offer”). Within five (5) Business Days after such notice, HSBC TFS or its
Affiliates may elect, upon notice to BFC, to purchase from BFC the rights to
purchase Participation Interests proposed to be sold, at the price and on the
terms and conditions set forth in the Offer. If HSBC TFS or its Affiliates do
not so elect to purchase BFC’s rights, BFC shall have the right to sell such
rights to the Person or Persons, at the price and on the terms and conditions
specified in the Offer, for a period of forty (40) days after BFC’s notice of
the Offer to HSBC TFS.
ARTICLE V
SERVICING OF PARTICIPATED HSBC RALS AND HSBC IMAS
     Section 5.1. Servicing Agreement. HSBC Bank, HSBC Trust, BFC and HSBC TFS
(on its own behalf and as Servicer) are parties to the First A&R Servicing
Agreement executed concurrently herewith. Pursuant to the terms of the Servicing
Agreement, the Servicer shall perform all servicing acts with respect to
Participated HSBC RALs and Participated HSBC IMAs including, but not limited to,
performing payment processing, record keeping, collecting and monitoring all
payments made with respect to Participated HSBC RALs and Participated HSBC IMAs,
other routine customer service functions and distribution of funds.
ARTICLE VI
REPURCHASE OF PARTICIPATION INTERESTS
     Section 6.1. Repurchase Events.
          (a) If HSBC TFS shall breach any of its representations and warranties
made in Section 2.3 and the HSBC RAL or HSBC IMA, as the case may be, underlying
such Participation Interest was not fully collected (i) with respect to such
HSBC RAL, by December 31 immediately following the Tax Period in which such HSBC
RAL was originated, or (ii) with respect to such HSBC IMA, by December 31
immediately following the Calculation Period in which such HSBC IMA was
originated, then BFC shall have the repurchase rights set forth in Section 6.2.
          (b) If a Participated HSBC RAL or Participated HSBC IMA is not an
Eligible RAL or Eligible IMA, as the case may be, as a result of the failure to
satisfy the conditions set forth in the definition of Eligible RAL or Eligible
IMA (contingent on that failure not being caused by any action or inaction by
BFC to perform its explicit obligations under this Participation Agreement), and
such Participated HSBC RAL or Participated HSBC IMA was not fully collected
(i) with respect to such HSBC RAL, by December 31 immediately following the Tax
Period in which such HSBC RAL was originated, or (ii) with respect to such HSBC
IMA, by December 31 immediately following the Calculation Period in which such
HSBC IMA was originated, then BFC shall have the repurchase rights set forth in
Section 6.2.

9



--------------------------------------------------------------------------------



 



     Section 6.2. Repurchase Remedy. In the event of a breach as set forth in
Section 6.1, then, upon the earlier to occur of the discovery by BFC of such
breach or event, or receipt by BFC of notice from HSBC TFS of such breach or
event, BFC may by notice then given in writing to HSBC TFS direct HSBC TFS to
repurchase the Participation Interest in each such Participated HSBC RAL or
Participated HSBC IMA, as the case may be, within thirty (30) days of such
notice (or within such longer period as may be specified in such notice but in
no event later than one hundred twenty (120) days) on a date specified by BFC
occurring within such applicable period, on the terms and conditions set forth
in Section 6.3.
     Section 6.3. Procedures for Repurchase. When the provisions of Section 6.2
require repurchase of a Participation Interest, HSBC TFS shall purchase such
Participation Interest by remitting to BFC an amount equal to the Repurchase
Value of the Participation Interest as of the date of such repurchase. Such
remittance shall be made to BFC at such account designated by BFC by notice to
HSBC TFS, in United States dollars and in immediately available funds, without
setoff, withholding, counterclaim or other deduction of any nature whatsoever.
Upon such remittance, BFC shall automatically and without further action be
deemed to transfer, assign, set over and otherwise convey to HSBC TFS, without
recourse, representation or warranty (except for the warranty that since the
date of conveyance by HSBC TFS to BFC, BFC has not sold, transferred or
encumbered any such Participation Interest), all right, title and interest of
BFC in and to such Participation Interest. BFC shall execute such documents and
instruments of transfer and assignment and take other actions as shall
reasonably be requested by HSBC TFS to evidence the conveyance of such
Participation Interest, all monies due or to become due with respect thereto and
all proceeds thereof pursuant to this Section 6.3. The obligation of HSBC TFS to
repurchase Participation Interests in HSBC RALs and HSBC IMAs in accordance with
this Section 6.3 shall constitute the sole remedy respecting the occurrence of
the events specified in Section 6.1.
     Section 6.4. Impairment. For the purposes of this Article VI, no proceeds
of a HSBC RAL or HSBC IMA shall be deemed to be impaired hereunder solely
because such proceeds are held by HSBC TFS for more than the applicable period
under Section 9-315(d) of the UCC as in effect in the State of Delaware.
ARTICLE VII
TERM AND TERMINATION
     Section 7.1. Term. The “Initial Term” of this Participation Agreement shall
commence as of July 1, 2006 and shall expire on June 30, 2011. In the event the
Block Companies elect to renew the Retail Distribution Agreement for not more
than two (2) successive one year periods (each such one year period is referred
to as a “Renewal Term”), this Participation Agreement shall be automatically
renewed for each Renewal Term so elected by the Block Companies, unless BFC
elects not to renew this Participation Agreement for a Renewal Term by providing
written notice to HSBC Bank, HSBC Trust and HSBC TFS not later than ninety
(90) days prior to the expiration of the Initial Term or, if the Participation
Agreement was renewed, the Renewal Term. The Initial Term and any Renewal
Term(s) are collectively referred to as the “Term”. Notwithstanding the
provisions of this Section 7.1, this Participation Agreement may be terminated
prior to the expiration of the Initial Term or any Renewal Term in accordance
with the provisions of Section 7.2.

10



--------------------------------------------------------------------------------



 



     Section 7.2. Termination.
          (a) This Participation Agreement may be terminated as follows:
               (1) upon the mutual written agreement of all of the parties
hereto;
               (2) upon the expiration or termination of the Retail Distribution
Agreement;
               (3) by BFC in accordance with Section 18.2(b) of the Retail
Distribution Agreement; or
               (4) by HSBC TFS in accordance with Section 19.2(b) of the Retail
Distribution Agreement.
          (b) BFC may terminate this Participation Agreement pursuant to
Section 8.2(b).
          (c) HSBC TFS may terminate this Participation Agreement pursuant to
Section 9.2(b).
     Section 7.3. Effect of Termination. Termination pursuant to Section 7.2
shall not affect the rights or obligations of the parties to this Participation
Agreement or any other Program Contract arising prior to the termination of this
Participation Agreement, including the obligations of the Servicer under the
Servicing Agreement.
ARTICLE VIII
DEFAULT OF HSBC BANK, HSBC TRUST AND HSBC TFS AND REMEDIES OF BFC
     Section 8.1. HSBC TFS Events of Default. The occurrence of any one or more
of the following events for any reason whatsoever (whether voluntary or
involuntary, by operation of Law or otherwise) shall constitute an event of
default with respect to HSBC TFS. The occurrence of any one or more of the
following events with respect to HSBC Bank or HSBC Trust, as applicable, for any
reason whatsoever (whether voluntary or involuntary, by operation of Law or
otherwise) shall constitute an event of default with respect to HSBC Bank or
HSBC Trust, as applicable.
          (a) HSBC Bank, HSBC Trust or HSBC TFS, as applicable, fails to observe
or perform any covenant applicable to it contained in this Participation
Agreement (or, in the event such covenant does not contain a Material Adverse
Effect qualification, so long as such failure could reasonably be expected to
have a Material Adverse Effect), following receipt of notice of such failure and
the same shall remain unremedied for five (5) days or more following receipt of
such notice;
          (b) any representation, warranty, certification or statement made by
HSBC Bank, HSBC Trust or HSBC TFS, as applicable, in this Participation
Agreement is incorrect in any respect (or, in the event such representation,
warranty, certification or statement made in this Participation Agreement does
not contain a Material Adverse Effect qualification, so long as

11



--------------------------------------------------------------------------------



 



such incorrect representation, warranty, certification or statement could
reasonably be expected to have a Material Adverse Effect); or
          (c) a HSBC Event of Default occurs under the Retail Distribution
Agreement.
     Section 8.2. Remedies. If any event of default by HSBC TFS under
Section 8.1 has occurred and is continuing and adversely affects BFC, the
following actions may be taken:
          (a) Termination. BFC may terminate this Participation Agreement. If
BFC terminates, this Participation Agreement under this Section 8.2(a), BFC
shall promptly provide written notice to HSBC TFS. The effective date of
termination shall be the date such corresponding notice was received by HSBC
TFS.
          (b) Other Rights and Remedies. BFC may exercise any rights and
remedies provided to it under this Participation Agreement or at law or equity.
     Section 8.3. Default Rate. If any event of default of HSBC TFS has occurred
and is continuing, and all or any portion of the Obligations hereunder of HSBC
TFS are outstanding, such Obligations or any portion thereof shall bear interest
at the Default Rate until such Obligations or such portion thereof plus all
interest thereon are paid in full.
     Section 8.4. Waiver. BFC may waive, in writing, any event of default of
HSBC Bank, HSBC Trust or HSBC TFS, as applicable. Upon any such waiver of a past
event of default of HSBC Bank, HSBC Trust or HSBC TFS, as applicable, such event
of default shall cease to exist; provided, however, that such waiver shall not
excuse or discharge any Obligations relating to or liabilities arising from such
event of default. No such waiver shall extend to any subsequent or other event
of default of HSBC Bank, HSBC Trust or HSBC TFS, as applicable, or impair any
right consequent thereon except to the extent expressly so waived.
ARTICLE IX
DEFAULT OF BFC AND REMEDIES OF HSBC TFS
     Section 9.1. BFC Events of Default. The occurrence of any one or more of
the following events for any reason whatsoever (whether voluntary or
involuntary, by operation of Law or otherwise) shall constitute an event of
default with respect to BFC:
          (a) BFC fails to observe or perform any covenant applicable to it
contained in this Participation Agreement (or, in the event such covenant does
not contain a Material Adverse Effect qualification, so long as such failure
could reasonably be expected to have a Material Adverse Effect), and the same
shall remain unremedied for five (5) days or more following receipt of written
notice of such failure;
          (b) any representation, warranty, certification or statement made by
BFC in or pursuant to this Participation Agreement is incorrect in any respect
(or, in the event such representation, warranty, certificate or statement made
in this Participation Agreement does not contain a Material Adverse Effect
qualification, so long as such incorrect representation, warranty, certification
or statement could reasonably be expected to have a Material Adverse Effect); or

12



--------------------------------------------------------------------------------



 



          (c) a Block Event of Default occurs under the Retail Distribution
Agreement.
     Section 9.2. Remedies. If any event of default by BFC under Section 9.1 has
occurred and is continuing and adversely affects HSBC Bank, HSBC Trust or HSBC
TFS, as applicable, the following actions may be taken:
          (a) Termination. HSBC Bank, HSBC Trust or HSBC TFS, as applicable, may
terminate this Participation Agreement. If any of HSBC Bank, HSBC Trust or HSBC
TFS, as applicable, terminates this Participation Agreement under this
Section 9.2(a), such party shall promptly provide written notice to BFC. The
effective date of termination shall be the date such corresponding notice was
received by BFC.
          (b) Other Rights and Remedies. HSBC Bank, HSBC Trust or HSBC TFS, as
applicable, may exercise any rights and remedies provided to it under this
Participation Agreement or at law or equity.
     Section 9.3. Default Rate. If any event of default of BFC has occurred and
is continuing, and all or any portion of the Obligations hereunder of BFC are
outstanding, such Obligations or any portion thereof shall bear interest at the
Default Rate until such Obligations or such portion thereof plus all interest
thereon are paid in full.
     Section 9.4. Waiver. HSBC Bank, HSBC Trust or HSBC TFS, as applicable, may
waive, in writing, any event of default of BFC. Upon any such waiver of a past
event of default of BFC, such event of default of BFC shall cease to exist;
provided, however, that such waiver shall not excuse or discharge any
Obligations relating to or liabilities arising from such event of default of
BFC. No such waiver shall extend to any subsequent or other event of default of
BFC or impair any right consequent thereon except to the extent expressly so
waived.
ARTICLE X
MISCELLANEOUS
     Section 10.1. Independent Evaluation. BFC expressly acknowledges that
except as provided in Article II and the other Program Contracts, HSBC Bank,
HSBC Trust and HSBC TFS have not made any representation or warranty, express or
implied, to BFC and no act by HSBC Bank, HSBC Trust or HSBC TFS heretofore or
hereafter taken shall be deemed to constitute any representation or warranty by
HSBC Bank, HSBC Trust or HSBC TFS to BFC; and (b) in connection with its entry
into and its performance of its obligations under this Participation Agreement,
BFC has made and shall continue to make its own independent investigation of the
economic and credit risks associated with the purchase of Participation
Interests.
     Section 10.2. Survival.
          (a) The rights and obligations of the parties hereto under
Sections 1.1, 1.2, 1.3, 1.4(b), 4.5 and 4.6, Article V and Article VI of this
Participation Agreement, shall survive the expiration or termination of this
Participation Agreement until such time as no obligations of such parties
thereunder are due and owing.

13



--------------------------------------------------------------------------------



 



          (b) The (i) representations and warranties of the parties hereto and
(ii) the rights and obligations of the parties hereto under Sections 8.2, 8.3,
9.2 and 9.3 and Article X of this Participation Agreement shall survive the
expiration or termination of this Participation Agreement indefinitely.
     Section 10.3. No Waivers; Remedies Cumulative. No failure or delay by any
party hereto in exercising any right, power or privilege under this
Participation Agreement shall operate as a waiver thereof nor shall any single
or partial exercise thereof preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The rights and remedies
herein provided shall be cumulative and not exclusive of any rights or remedies
provided by law, by other agreement or otherwise.
     Section 10.4. Notices. All notices, requests and other communications to
any party hereunder shall be provided in the manner set forth in Section 22.3 of
the Retail Distribution Agreement.
     Section 10.5. Severability. In case any provision of, or obligation under,
this Participation Agreement shall be invalid, illegal or unenforceable in any
applicable jurisdiction, the validity, legality and enforceability of the
remaining provisions or obligations, or of such provision or obligation in any
other jurisdiction, shall not in any way be affected or impaired thereby.
     Section 10.6. Amendments and Waivers. Any provision of this Participation
Agreement may be amended or waived only if such amendment or waiver is in
writing and is signed by all of the parties hereto.
     Section 10.7. Successors and Assigns. The provisions of this Participation
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns; provided, however, no such party
may assign or otherwise transfer any of its rights under this Participation
Agreement without the prior written consent of all parties signatory hereto
except as provided in Sections 1.3, 4.8 or Article VI hereof.
     Section 10.8. Headings. Headings and captions used in this Participation
Agreement (including all exhibits and schedules thereto) are included herein for
convenience of reference only and shall not constitute a part of this
Participation Agreement for any other purpose or be given any substantive
effect.
     Section 10.9. Alternative Dispute Resolution. ANY DISPUTE BETWEEN OR AMONG
THE PARTIES HERETO ARISING OUT OF OR RELATING TO THIS PARTICIPATION AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREIN (EXCEPT JUDICIAL ACTION FOR SPECIFIC
PERFORMANCE OR INJUNCTIVE RELIEF) SHALL BE RESOLVED AMONG THE PARTIES TO SUCH
DISPUTE BY NEGOTIATION, MEDIATION AND ARBITRATION IN ACCORDANCE WITH THE
PROVISIONS OF ARTICLE XXI OF THE RETAIL DISTRIBUTION AGREEMENT, WHICH ARE
INCORPORATED HEREIN BY REFERENCE.
     Section 10.10. Governing Law; Submission To Jurisdiction. THIS
PARTICIPATION AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH

14



--------------------------------------------------------------------------------



 



THE INTERNAL LAWS OF THE STATE OF MISSOURI. WITHOUT LIMITING THE EFFECT OF
SECTION 10.9 HEREOF AND ARTICLE XXI OF THE RETAIL DISTRIBUTION AGREEMENT, EACH
OF THE PARTIES HERETO HEREBY (A) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
FEDERAL AND/OR STATE COURTS SITTING IN ST. LOUIS, MISSOURI FOR PURPOSES OF ALL
LEGAL PROCEEDINGS FOR SPECIFIC PERFORMANCE OR INJUNCTIVE RELIEF PERMITTED BY
SECTION 21.12 OF THE RETAIL DISTRIBUTION AGREEMENT, (B) IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM, (C) IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN SUCH
PROCEEDING THE MANNER PROVIDED FOR NOTICES IN SECTION 10.4 AND (D) AGREES THAT
NOTHING IN THIS PARTICIPATION AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS PARTICIPATION AGREEMENT TO SERVE PROCESS IN ANY SUCH PROCEEDING IN ANY
OTHER MANNER PERMITTED BY LAW.
     Section 10.11. Waiver of Jury Trial. WITHOUT LIMITING THE EFFECT OF SECTION
10.9, EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION ARISING OUT OF OR RELATING TO THIS PARTICIPATION AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     Section 10.12. Counterparts. This Participation Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Participation Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.
     Section 10.13. Entire Agreement. This Participation Agreement and the other
Program Contracts, as amended through the date hereof, constitute the entire
agreement and understanding among the parties hereto, and supersede and
extinguish any and all prior agreements and understandings, oral or written
relating to the operation of the Settlement Products Program on and after
July 1, 2006. For the avoidance of doubt, (i) this Participation Agreement and
the other Program Contracts, as amended through the date hereof, shall govern
the operation of the Settlement Products Program on and after July 1, 2006,
(ii) the Prior Program Agreements shall continue to govern the operation of the
current program until their expiration on June 30, 2006 in accordance with their
terms, and (iii) nothing in this Participation Agreement or the other Program
Contracts shall affect the rights and obligations of the parties to the Prior
Program Agreements, whenever arising, under such Prior Program Agreements, which
remain valid and enforceable in accordance with their terms.
     Section 10.14. Reinstatement. This Participation Agreement shall remain in
full force and effect and continue to be effective should any petition be filed
by or against any party hereto for liquidation or reorganization, should any
party hereto become insolvent or make an assignment for the benefit of any
creditor or creditors or should a receiver or trustee be appointed for all or
any significant part of any party’s assets or properties, and shall continue to
be effective

15



--------------------------------------------------------------------------------



 



or to be reinstated, as the case may be, if at any time payment and performance
of the obligations hereunder, or any part thereof, is, pursuant to applicable
Law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee of such obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the obligations hereunder shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
     Section 10.15. Advice of Counsel. Each of the parties represents to each
other party hereto that it has discussed this Participation Agreement with its
counsel.
     Section 10.16. No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Participation Agreement. In the
event any ambiguity or question of intent or interpretation arises, this
Participation Agreement shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provisions of this Participation
Agreement.
     Section 10.17. Conflict of Terms. Except as otherwise provided in this
Participation Agreement or any of the other Program Contracts by specific
reference to the applicable provisions of this Participation Agreement, if any
provision contained in this Participation Agreement conflicts with any provision
in any of the other Program Contracts, other than the Indemnification Agreement
or the Retail Distribution Agreement, the provisions contained in this
Participation Agreement shall govern and control. If there is a conflict between
this Participation Agreement and the Retail Distribution Agreement (but not the
Indemnification Agreement), then the Retail Distribution Agreement shall
control. If there is a conflict between this Participation Agreement and the
Indemnification Agreement, the Indemnification Agreement shall control.
     Section 10.18. Further Execution. Each party hereto shall execute any and
all documents as are necessary or desirable to consummate the transactions
contemplated hereby.
     Section 10.19. Expenses. Except as otherwise provided herein or in any
Program Contract, each party hereto shall pay its own expenses, including the
expenses of its own counsel and its own accountants, in connection with the
consummation of the transactions contemplated by this Participation Agreement.
     Section 10.20. No Implied Relationship. Notwithstanding any provision
herein to the contrary:
          (a) This Participation Agreement shall not be construed to establish a
partnership or joint venture between the parties hereto.
          (b) All personnel employed or otherwise engaged by any party hereto to
perform the obligations and duties of such party hereunder shall not be deemed
to be employees of any other party hereto. In addition, the party employing or
otherwise engaging such employees, shall at all times be responsible for the
compensation of, and payment of applicable

16



--------------------------------------------------------------------------------



 



state and federal income taxes with respect to, any personnel employed by such
party to perform any services hereunder.
     Section 10.21. No Third Party Beneficiaries. This Participation Agreement
is for the sole benefit of the parties hereto and their permitted successors and
assigns and nothing in this Participation Agreement, express or implied, is
intended to or shall confer upon any other person any legal or equitable right,
benefit or remedy, of any nature whatsoever under or by reason of this
Participation Agreement.
     Section 10.22. Limitation of Scope of Representations and Warranties and
Other Disclosures. The representations, warranties and other disclosures set
forth by each party hereto are only made for the benefit of the parties hereto
and the purpose of the transactions contemplated hereby and are not intended for
use by any person with respect to any acquisition or disposition of any security
of any party hereto.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

17



--------------------------------------------------------------------------------



 



     THIS PARTICIPATION AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH
MAY BE ENFORCED BY THE PARTIES.
     IN WITNESS WHEREOF, the parties hereto have caused this HSBC Refund
Anticipation Loan Participation Agreement to be executed by their respective
duly authorized officers as of the date set forth above.

                  HSBC BANK USA, NATIONAL ASSOCIATION,         a national
banking association    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                HSBC TRUST COMPANY (DELAWARE), N.A.,         a national banking
association    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                HSBC TAXPAYER FINANCIAL SERVICES, INC.,         a Delaware
corporation    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                BLOCK FINANCIAL CORPORATION,         a Delaware corporation    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

18